—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about October 2, 1998, which, upon a finding of permanent neglect, terminated respondent-mother’s parental rights and committed the child to the custody and guardianship of the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the Family Court’s finding of permanent neglect against respondent, based on respondent’s failure to plan for her child’s future for a period of more than one year. During the relevant time period, respondent failed to avail herself of the drug treatment necessary to enable her to regain custody of her children. Petitioner agency’s efforts were sufficiently diligent, especially in light of respondent’s lack of readiness to enroll in the type of program the *351agency determined was necessary to her recovery (Matter of Emily A., 216 AD2d 124). The dispositional determination, that it would be in the child’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148) for custody and guardianship to be transferred to petitioner for the purpose of adoption, was also warranted. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.